The underlying factual situation appears in the previous decision of this court allowing the writ. 133 N.J.L. 212. The legal question, as there stated, is "whether the intendment of the statute is to provide pensions for county employees who are simply incapacitated to any or some extent by reason of injury or for such as are incapacitated from performing reasonably the duties of the particular employment which they were hired to perform." Our conclusion is that the latter alternative is the one contemplated by the statute; (see Simmons v. Policemen'sPension Commission, 111 Id. 134); and consequently the question now to be answered is whether under the conditions existing in this case the loss of one eye has incapacitated this watchman, with one serviceable eye, from performing reasonably his duties under the conditions of his employment. Our answer is in the negative; and this conclusion results in a dismissal of the writ. Such will be the order. *Page 155